 In the Matter of S. BLECHMAN & SONS, INC.andUNITED WHOLE-SALE EMPLOYEESOF NEW YORK, LOCAL65,TEXTILEWORKERS OR-GANIZING COMMITTEE-COMMITTEE FOR INDUSTRIALORGANIZATIONCasesNos. C-243and R-205.-Decided November4, 1937Dry Goods Jobbing Industry-Interference,Restraint or Coercion:propa-ganda against union; antiunion statements;questioning employees regardingunion affiliation;expressed opposition to labor organizations,threats of re-taliatory'action-Company-Domtinated'Untion:,domination and interference ' withadministration of ; financial and other support ; sponsoring and fosteringgrowth of;qualification as collective bargaining agency ; disestablished asagency for collectivebargaining-Discrimination:discharge-ReinstatementOrdered-Back Pay Awarded-Investigation of Representatives:controversyconcerning representation of employees:refusalby employertomeet andnegotiate with union representatives;prior consent election in which company-dominated union received plurality of votes cast held invalid-UnitsAppoo`-priate for Collective Bargaining:occupationaldifferences;divergence of inter-ests ; wage differentials-ElecttidnOrdered:'company-dominated union excludedfrom ballot.Mr. David A. MoscovitzandMr. Victor A. Pascal,for the Board:Mr. David Michelsohn,of New York City, for the respondent.Mr. Bernard ShatzkinandMr. Harry Bass,of Brooklyn, N. Y.,for the Association.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONS 'STATEMENT OF THE CASECharges and amended charges having been filed by Wholesale DryGoods Employees Union, Local 19932, American Federation of Labor,herein called the Union, the National Labor Relations Board, hereincalled the Board, by Elinore M. Herrick, Regional Director for theSecond Region (New York City), issued and duly served its com-plaint dated July 26, 1937, against S. Blechman & Sons, Inc., of NewYork City, the respondent herein, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce, within- the meaning of Section 8 (1), (2), and (3)' and Section15 16NATIONAL LABOR RELATIONS BOARD2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, here-in called the Act.On July 28, 1937, a further amended charge wasfiled by United Wholesale Employees of New York, Local 65, TextileWorkers Organizing Committee-Committee for Industrial Organi-zation, the name and affiliation of the Union having been so changedon July 22, 1937. In substance, the complaint, as amended,' allegedthat the respondent dominated and interfered with the administrationof Employees' Association of S.' Blechman & Sons., Inc., herein calledthe Association, and contributed support thereto, that it intimidatedits employees to prevent their joining the Union, and that it demotedSol Joffe, Theodore Gartner and Louis Gordon, and discharged, SamKeenholtz, employees of the respondent, because of their activity onbehalf of the Union.On July 29, 1937, the respondent filed its answerto the complaint admitting that it was engaged in interstate com-merce but denying that it had engaged in the alleged unfair laborpractices.Pursuant to a notice served upon the respondent, the Union, andthe Association, a hearing was held in New York City, on August 2and 3, 1937, before Fred A. Hughes, the Trial Examiner duly desig-nated.by the Board. The Board, the respondent, and the Associationappeared by counsel.At the opening of the hearing, counsel for theAssociation withdrew from the hearing on the ground that the com-plaint was not directed against the Association, and did not partici-pate further, although he was apprised of his privilege to controvertany testimony that might be elicited,, so far as it affected the Asso-ciation. Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded to all parties.On September 20, 1937, the Trial Examiner filed his IntermediateReport to the complaint, in which he found that the respondent haddominated and-interfered with the administration of the Association,had restrained and coerced its employees in the exercise of their rightto self-organization, and had discharged Sam Keenholtz because ofhis activities on behalf of the Union.No findings were made withrespect to the alleged discriminatory demotions of Theodore Gartnerand Louis Gordon.On September 30, 1937, the respondent filed its Exceptions to theIntermediate Report, in which it excepted to the Trial Examiner'sfindings that the respondent had engaged in and was engaging inthe unfair labor practices alleged in the complaint. It further ex-cepted to the Trial Examiner's rulings in granting the motions of the'Pursuant to a notice of motion issued on July 29, 1937,the Board amended its com-plaint to include the allegation with respect to the discharge of Sam Keenholtz.Duringthe course of the hearing,on motion of the Board's attorney,the allegations concerningthe demotion of Sol Joffe were stricken from the complaint. DECISIONS AND ORDERS17Board's attorney to amend the pleadings to conform to the proof, andto strike from the answer of - the respondent allegations that theUnion is an irresponsible organization, and in denying the respond-ent'smotion to dismiss the complaint' for thereasonthatWholesaleDry Goods Employees Union, A. F. of L., having gone out of exist-ence, was no longer a party to,, the proceedings.- - We find no meritin the exceptions, and they are-hereby overruled.On May 21, 1937, the Union petitioned the Board for an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe Act.On June 2, 1937, the Board directed the Regional Directorto conduct an investigation and provide for an appropriate hearingupon due notice, pursuant to Section 9 (c) of the Act and Article III,Section 3 of National Labor Relations Board Rules and Regulations-Series 1, as amended.-Pursuant to a notice served upon the respondent, the Union, andthe Association, which had been named in the Union's petition as alabor organization claiming to represent employees of the respondent,a hearing was held in New York City, on July 2 and 3, 1937, beforeHenry J. Kent, the Trial Examiner duly designated by the Board.All parties appeared by counsel and were afforded full opportunityto be heard, to, examine and cross-examine witnesses, and to introduceevidence bearing upon theissues.The Board has reviewed the rulings made by the Trial Examinerson motions, objections, and other matters during the hearings, andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.On October 5, 1937, pursuant to Article III, Section 10 (c) (2)of National Labor Relations Board Rules and Regulations-Series1,as amended, the Boardissued anorder consolidating the casesfor all purposes.Upon the records in both cases, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, S. Blechman & Sons, Inc., is a corporation organ-ized and existing under the laws of the State of New York, withits principal office and place of business in New York City.Therespondent is a jobber engaged in the purchase and sale of dry goods,including underwear, knitwear, notions, hosiery, gloves, and house-hold merchandise. It employs approximately 248 employees, con-sisting of inside and outside salesmen, buyers, shipping clerks, re-ceiving clerks, order "takers, packers,-filing clerks, bookkeepers, and`other clerical employees.The, extent of the respondent'sbusiness 18NATIONAL LABOR RELATIONS BOARDactivity is not disclosed in the records.The respondent stipulated,however, that it receives approximately 70, per cent of its purchasesfrom points outside the State of New York, and that approximately55 per centof its salesare shipped to states other than New York.II.THE ORGANIZATIONS, INVOLVEDUnitedWholesale Employees of New York, Local 65, TextileWorkers Organizing Committee-Committee for Industrial Organi-zation, is a labor organization, first organized in 1933 as WholesaleDry Goods Workers Union. In February 1935 it became affiliatedwith the American Federation of Labor and was designated asWholesale Dry Goods Employees Union, Local 19932, A. F. of L.On July 22, 1937; the Union adopted its present name after merg-ing with Local 65 of Textile House Workers Union and Ware-houseWorkers Union, and becoming affiliated with the Committeefor Industrial Organization.The Union admits to membership allemployees of the respondent except credit men, buyers, assistantbuyers, department heads, other supervisory employees, and secre-taries to such employees.The Mutual Aid and Benevolent Association of S. Blechman &Sons, Inc., was organized in 1929 for the purpose of extending finan-cial assistance and other aid to the respondent's employees. InJanuary 1934 it was incorporated under the laws of the State ofNew York as Employees' Association of S. Blechman & Sons, Inc.At the same, time, it extended its activities to include the function ofcollective bargaining.The Association is a labor organization ad-mitting to membership all employees who have been employed by therespondent for a period of at least six months.III.THE UNFAIR LABOR PRACTICESA. Domination and interference with the Association and discrimi-nation against the UnionAs indicated above, the Association came into existence as an em-ploybes' organization for the purpose of engaging in mutual welfareactivities among the respondent's employees.Upon its incorporationin 1934, the following provision was included in its constitution :In accordance with the principles expounded in the National,Recovery Act, this organization shall function under the rulingsof the above Act, and also incorporate within itself the principleof collective bargaining.2An examination of the record, however, reveals that the Associationnever-seriously attempted to bargain- collectively in the interests of2 Board's Exhibit No. 13(Hearing, July 2, 3, 19371. DECISIONS AND ORDERS19itsmembers. Instead, it became aconvenientweapon in the handsof the respondent to combat any formof genuinecollectivebargain-ing activityin its plant.Article V, Section 5, of the Association's constitution provides that"all voting shall be strictly by open ballot". It is not therefore sur-prising that supervisory and confidential employees succeeded inmonopolizing the offices of the Association and perverting its func-tions to fit the labor policies of the respondent.From 1934 to 1937,Aaron Hochberg, an office manager and assistant credit manager,whose activities on behalf of the;respondent are hereinafter, set forth,held the office of president of the Association.Other officers electedduring this period included Charles Feifer and Sam Littow, buyers,Sol Eisenberg and Pincus Roth, assistant buyers, and Barney Elig-man, department head.Meetings of the Association's grievance com-mittee and other Association activities were permittedto be con-ducted during working hours in the respondent's plant.The history of collective bargaining between the grievance com-mittee of the Association and the respondent is remarkably barren,and fails to reveal even an effort on the part of the Association tomeet with the officers of the respondent regarding any problem ofconsequence to the employees.Theodore Gartner, who had served onthe grievance committee for three years, couldnot recall any negotia-tions with the respondent regardingsalaries.Jerome Eibner, recording secretary of the Association,testified,after a recessduring which Slonim, the respondent's treasurer, hadrefreshed his previously blank memory, that anoral agreement as tosalaryincreaseshad existed between the respondent and the Associa-tion, and that generalwage increaseshad beengranted in 1935 and1936.He could notrecall,however, anynegotiationswhich the re-spondent carried on with the grievance committee, nor could he recallthe details attendant upon the allegedwage increases.He testified that finally, in 1937, the election for officers of theAssociation was conducted by secret ballot, although the constitution,as introduced, fails to disclose any amendment of the original pro-vision with respect to voting.As an officer and member of thegrievancecommittee since 1936, Eibner displayed an astoundingignoranceof its activities and achievements.We can only concludethat the Association's venture into the field of collective bargaining,if it ventured at all, was both half-hearted and unproductive.3The respondent made no effort to conceal its solicitude for theAssociation or its use of the Association to combat the Union in its3In June 1937,when Union activity became increasingly manifest,the respondent an-nounced that it would grant the equivalent of vacations with pay to its employees.Weare unimpressed with the claim of the Association that this concession was secured through.its efforts since its previous request for vacations had been refused 20NATIONAL LABOR RELATIONS BOARDattempts to* recruit members among the employees.During thespring of 1937, as indicated more fully below, the respondent exertedevery possible effort to establish the Association, unquestionably asthe pseudo-representative of its employees.During this period,Arthur Osman, executive secretary of the Union, communicated withHochberg and asked for permission either to deliver an address atan Association meeting, or to engage in a debate with an Associationrepresentative regarding the relative merits of the Association andthe Union.Although Osman's communication was brought up forconsideration at a general meeting of the'Association, the testimonyis not controverted that Hochberg refused to permit the members tovote on Osman's proposal.The inference is inescapable that Hoch-berg's interests as a supervisory employee and as president of theAssociation conflicted, to the detriment of the employees.In April 1937, prior to a consent election among the employees todetermine Whether they desired to be represented by the Associationor the Union, the respondent engaged in a course of conduct designedto gain members for the Association and discourage membership inthe Union'Stier, the respondent's credit manager, addressed a group of ship-ping department employees during working hours, shortly before theelection, and advised them that if an "outside" union came into theplant, existing employer-employee harmony would be destroyed.SolKornblau, a stock clerk, was told by his supervisor, Harry Schneider,a buyer, that his activities on behalf of the Union were known.Hewas advised to see Nathan Blechman, one of the respondent's officers,and profess his loyalty to the respondent.This incident likewise oc-curred prior to the election.Following the consent election of April 27, 1937, the respondent con-tinued its policy of discouraging membership in the Union. In Mayor June 1937, Theodore Gartner, an inside salesman, was called toHochberg's office, and later to the office of Slonim, the treasurer ofthe respondent, and accused of being a member of the Union.He wasadvised that he was being watched.Evelyn Galkin, employed in the shipping department, though not amember of the Union, was accused by Resnick, her superior, of unionactivity.Her father, a customer of the respondent, was summonedto the plant and told that his daughter was a union leader.There-after Resnick transferred her to another desk in the office, saying,"If I have to make another change, I will have to change you out ofhere."In contrast to its hostility toward all union activity, the respondentcarefully nurtured the growth of the Association.As we have noted'The consentelectionis discussed under SectionIV,infra. DECISIONS AND ORDERS21above, the grievance committee- was permitted to meet on the re-spondent's property during working hours.Prior to the 'election inApril 1937, supervisory, employees electioneered for the Association.In June 1937, the Association distributed, petitions throughout theplant which authorized the Association to represent the signers forthe purposes of collective bargaining.Although these petitions werecirculated during working hours, the respondent did not in any wayobject to such activity.We find that at all times since the formation of the Association,the respondent dominated and interfered with its administration,and contributed support to it; that since April 1937, the respondenthas engaged in a course of discrimination which has had the effectof encouraging membership in the Association and discouraging mem-bership in the Union.B. The discharge of Sam KeenholtzKeenholtz had been employed by the respondent since August 1936as a reserve stock clerk.He was a member of both the Union andthe Association, and there is some evidence that he was active inunion affairs.Late in April 1937, Keenholtz was. transferred to thesub-basement by Resnick, the general' superintendent of shipping andstock,who claimed that an experienced clerk was required in thatposition.Keenholtz was second in point of seniority among six re-serve stock clerks, and although he protested against the transfer, heassumed his duties in the sub-basement.On June 29 ' Keenholtz was called to Slonim's office, accused ofsoliciting union members during working hours, and was asked bySlonim why he did not resign if he was not satisfied with his position.He denied the charge and was permitted to return to work. On July23, 1937, he was summoned to Nathan Blechman's office, told that thesub-basement was being closed, and that since he was the last personemployed there his services were no longer required.Keenholtz com-plained to the grievance committee of the Association but it failed tosecure his reinstatement.The respondent does not contend that Keenholtz was dischargedbecause of inefficiency. Indeed, the testimony that he was trans-ferred to the sub-basement because he was an experienced and respon-sible employee, was not denied.The respondent maintains thatKeenholtz was discharged because he did not hold seniority in thesub-basement.The evidence discloses, however, that the, sub-basement was a partof the reserve stock department, and that Keenholtz' status as areserve stock clerk and his seniority had not been changed by histransfer to the sub-basement.It ' seems evident that the loss of 22NATIONAL LABOR RELATIONS BOARDseniority was only an .asserted pretext.We find that the respondentdischargedKeenholtz because of his activities in behalf of theUnion.5SinceKeenholtz has not found substantially equivalentemployment since his 'discriminatory 'discharge, he has not lost hisstatus as an employee of the respondent.IV: THE QUESTION CONCERNING REPRESENTATIONDuring 1936 and the spring of 1937, the Union made numerousunsuccessful attempts to negotiate with the respondent's officers.The continued refusal of the respondent to meet with union repre-sentatives culminated in the filing of charges with the RegionalDirector on April 21, 1937.At the same time, the respondent, theAssociation, and the Union consented to the holding of an electionamong the respondent's employees. It was agreed by the repre-sentatives of the Union and the respondent, and so appeared onthe notice of election, that those employees on the pay roll as ofApril 15, 1937, except department heads, supervisors, credit men,buyers, those assistant buyers who purchase substantial quantitiesof merchandise, and secretaries to supervisory employees, would beeligible to vote.Although Hochberg was not- present when- the eligibility condi-tions were concluded, the evidence is clear from the various confer-ences he attended prior to the election, that he had knowledge ofthe decision reached by the other parties, and that he made no objec-tion.In any event, he later refused to distribute copies of the noticeof election, as he had previously consented to do.The election was conducted under the supervision of the RegionalDirector on April 27, 1937.The tally sheet recorded 231 ballotscast : 108 for the Association, 94 for the Union, and 29 challenged andnot counted.The column on the tally sheet provided for the pur-pose of showing.the number of employees eligible to participate inthe election was left blank.The Union protested immediately thereafter that the election wasnot conducted in accordance with the conditions upon which it hadgiven its'consent, and that the results did not fairly represent thedesires of those employees entitled to vote.We need not now con-sider the contentions of the parties with respect to the validity ofthe election.We have found that the respondent has dominatedand interfered with the administration of the Association, and thatsuch domination and interference continued and was effective at thetime of the election. It follows that the designation of theAssociation on the ballots was illegal.'The evidence with respect to the demotion of Theodore Gartner and Louis Gordon isinsufficient towarrant serious considerationIn both cases,the demotions were tempo-rary, and at the time of the hearing, both employees were engaged in their usual dutiesfor the respondent. In neither case was evidence elicited to show that the respondent'sactivity in ordering the demotions constituted an unfair labor practice. DECISIONS AND ORDERS23We find that the question which has arisen concerning the repre-sentation of employees of the respondent has not been settled, andcan be resolved only by the conduct of an election in which theAssociation does not participate.V.THE APPROPRIATE UNITThe Union contends that all employees of the respondent, exceptoutside salesmen, department heads, supervisors, credit men, buyers,assistant buyers, and secretaries to supervisory employees, constitutea unit appropriate for the purposes of collective bargaining. It wasagreed both by the Union and the respondent that these supervisoryand confidential employees" were to have been excluded from theconsent election of April 27.We shall exclude such employees fromthe unit which we shall find to be appropriate for the purposes ofcollective bargaining with the respondent.The election agreement was silent with respect to the status of the18 outside salesmen employed by the respondent, and the Unionmaintains that these employees constitute a separate appropriate unitamong themselves.There is some evidence that the outside sales-men have a benevolent organization similar to the Association, andthat prior to the election of April 27 the president of the outsidesalesmen'sorganizationagreedwith the Association that theAssociation represent it on the ballot.7The Union claims to repre-sent a majority of such employees.The record is clear that the working conditions and problems ofoutside salesmen are totally different from those of other employees.All of the respondent's employees, including inside salesmen, but ex-cluding outside salesmen, are salaried employees required to work afixed number of hours per week. Such employees are subject.to directsiipervisiori 'by 'd'epartment heads and are at times shifted from oneposition to another in the plant.The outside salesmen, on the otherhand, are paid on a commission basis, have no fixed hours of employ-ment, and work away from the plant.We therefore find that, in order to insure to.the employees of therespondent the full benefit of their right to self-organization andcollective bargaining, and otherwise to effectuate the policies of theAct, all of the respondent's employees, except department heads,supervisors, credit men, buyers, assistant buyers, secretaries to super-visory employees, and outside, salesmen, constitute a unit appropriatefor the purposes of collective bargaining.We further find that theoutside salesmen employed by the respondent also constitute a unitappropriate for such purposes.0The outside salesmen are consideredbelow,The record does not disclose whether or not the meflibeis of the outside salesmen sorganization consented to this agreement.67573-38-vol. IV--3 24NATIONAL LABOR RELATIONS BOARDVI. EFFECT OF UNFAIR LABOR PRACTICES AND QUESTIONOF REPRESENTATIONON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, and the question concerning representation which hasarisen occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several states,and tend to lead to labor disputes- burdening and obstructing com-merce and the free flow of commerce.VII. TIIE REMEDYWe have found that the respondent has dominated and interferedwith the administration of the Association and has contributed sup-port to it.Since its inception, and especially since the question con-cerning the representation of the respondent's employees has arisen,the respondent has used the Association as a convenient weapon toprevent the exercise of its employees' rights to self-organization andcollective bargaining.The Association is engaged, however, in num-erous activities aside from collective bargaining and therefore shouldnot be disestablished for all purposes by our order.But in order torestore to the employees some measure of their rights guaranteedunder the Act and denied to them through the respondent's activitiesin connection with the functioning of the Association, we shall orderthe respondent to withdraw all recognition from the Association, anddisestablish it, as representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions ofemployment.The Board's order will not interfere with the numerousactivities of the Association other than those with respect to collec-tive bargaining.We have concluded that the consent election of April 27, 1937, didnot reflect the free and independent choice of the respondent's em-ployees in the units found above to be appropriate for the purposesof collective bargaining.We shall therefore order elections to beheld among the employees of the respondent in such appropriate units.In doing so, we shall make no provision for the designation of theAssociation on the ballots.CONCLUSIONS OF LAWUpon the basis of the above findings of fact, the Board makes thefollowing conclusions of law :1.UnitedWholesale Employees of New York, Local 65, TextileWorkers Organizing Committee-Committee for' Industrial Organi- DECISIONS AND ORDERS25zation, previously known as Wholesale Dry Goods Employees Union,Local 19932, A. F. of L., is a labor organization, within the meaningof Section 2 (5) of the Act.2.Employees' Association of S. Blechman & Sons, Inc., is a labororganization, within the meaning of Section 2 (5) of the Act.3.By its domination and interference with the administration ofEmployees' Association of S. Blechman & Sons., Inc., and by con-tributing support thereto, the respondent has engaged in and is en-gaging in unfair ' labor practices, within the meaning of Section8 (2) of the Act.4.Sam Keenholtz was, at the time of his discharge, and at all timesthereafter, an employee of the respondent, within the meaning ofSection 2 (3) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment of Sam Keenholtz, and thereby discouraging membership inUnited Wholesale Employees of New York, Local 65, Textile Work-ers Organizing Committee-Committee for Industrial Organization,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) df the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.8.By its demotion of Theodore Gartner and Louis Gordon, therespondent has not engaged in and is not engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.9.A question affecting commerce has arisen concerning the repre-sentation of employees of S. Blechman & Sons, Inc., within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.10.All of the employees of S. Blechman & Sons, Inc., except de-partment heads, supervisors, credit men, buyers, assistant buyers,secretaries to supervisory employees, and outside salesmen, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.11.All outside salesmen employed by S. Blechman & Sons, Inc.,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.ORDERLUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10 (c) of the National Labor RelationsAct, the 26NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board hereby orders that the respondentS.Blechman & Sons, Inc., and its officers, agents, successors, andassigns shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From in any manner discouraging membership in UnitedWholesale Employees of New York, Local 65, Textile WorkersOrganizing Committee-Committee for Industrial Organization, orany other labor organization of its employees, by discriminatingagainst its employees in regard to hire or tenure of employment orany term or condition of employment;(c)From in any manner dominating or interfering with the ad-ministration of-Employees' Association of S. Blechman & Sons, Inc.,or any other labor organization of its employees, and from contribut-ing support to Employees' Association of S. Blechman & Sons, Inc.,or to any other labor organization of its employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Withdraw all recognition from Employees' Association ofS.Blechman & Sons, Inc., as the representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment, and disestablish Employees' As-sociation of S. Blechman & Sons, Inc. as such representative;(b)Offer Sam Keenholtz immediate and full reinstatement to hisformer position without prejudice to his seniority and other rightsand privileges;(c)Make whole Sam Keenholtz for any loss of pay he has sufferedby reason of his discharge, by payment to him of a sum of moneyequal to that which he would normally have earned as wages fromJuly 23, 1937, the date of his discharge, to the date of such offerof reinstatement, less the amount. which he has earned during thatperiod ;(d) Immediately post notices in conspicuous places throughout itsplant and maintain such notices for a period of thirty (30) con-secutive days stating (1) that the respondent will cease and desistas aforesaid; and, (2) that the respondent will withdraw all recog-nition from Employees' Association of S. Blechman & Sons, Inc.,as the representative of any of its employees for the purpose of DECISIONS AND ORDERS27dealingwith the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment;(e)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply therewith.3.The complaint is hereby dismissed to the extent that it concernsthe demotions of Theodore Gartner and Louis Gordon.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Laboi Re-lations Act, and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with S. Blech-man & Sons, Inc., elections by secret ballot shall be conducted withinfifteen (15) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this manner as agent for the National Labor RelationsBoard, and subject to Article III, Section 9 of said Rules and Regu-lations, among :(1) all the employees of S. Blechman & Sons, Inc., who were em-ployed during the week of May 21, 1937, except department heads,supervisors, credit men, buyers, assistant buyers, secretaries to super-visory employees, and outside salesmen, and any other employeeswho have since resigned or who have been discharged for cause, asconstituting one unit;(2) all outside salesmen of S. Blechman & Sons, Inc. who wereemployed during the week of May 21, 1937, except those who havesince resigned or who have been discharged for cause, as constitut-ing another unit;to determine, in the case of each unit, whether they desire to berepresented by United Wholesale Employees of New York, Local 65,TextileWorkers Organizing Committee-Committee for IndustrialOrganization, for the purposes of collective bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSDecember 1, 1937On November 4, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Elections in the above- 28NATIONAL LABOR RELATIONS BOARDentitled proceeding, the election to be held within fifteen (15) daysfrom the date of Direction, under the direction and supervision ofthe Regional Director for the Second Region (New York City).TheBoard, having been advised that an election at this time would notsettle the question concerning representation which has arisen, herebyamends the Direction of Elections issued on November 4, 1937, bystriking therefrom the words, "within fifteen (15) days from thedate of this Direction", and substituting therefor the words, "withina period to be determined hereafter by the Board."